ORDER
PER CURIAM.
Glenn Moorefield (Husband) appeals from the judgment of the trial court ordering him to pay Debra Lou Moorefield (Wife) maintenance in the amount of $500 per month. Husband contends the trial court abused its discretion in awarding Wife maintenance because there is insufficient evidence in the record to support the judgment. Husband further argues the trial court committed prejudicial error in taking judicial notice of prior testimony from earlier proceedings.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).